Exhibit 10.32

ETHANOL MARKETING AGREEMENT

This Ethanol Marketing Agreement (“Agreement”) is made and entered into as of
the 3rd day of December, 2007 by and between HUSKER AG, LLC, a Nebraska limited
liability company (“Husker”) and AVENTINE RENEWABLE ENERGY, INC., a Delaware
corporation (“ARE”) (each a “Party”, and collectively the “Parties”).

In consideration of the mutual terms and conditions contained herein, the
Parties agree as follows:

 

1. Term and Termination: The term of this Agreement shall commence on the date
hereof and shall continue for a primary term of one (1) year from the first day
of the first month commencing after the date of the first Bill of Lading
delivered hereunder for Ethanol produced at the Plant (as hereafter defined) and
thereafter; automatically renewing for successive one (1) year terms, unless
terminated on the expiration date of the one (1) year primary term, or on the
expiration date of any subsequent one (1) year renewal term, in each case by
either Party with at least six (6) months written notice prior to such
expiration date. If one of the parties breaches the terms of this Agreement, the
other party may give the breaching party a notice in writing which specifically
sets out the nature and extent of the breach, and the steps that must be taken
to cure the breach. After receiving the written notice, the breaching party will
then have thirty (30) days to cure the breach, if the breach does not involve a
failure to market and distribute the ethanol as required by this Agreement. If
the breach does involve a failure to market and distribute the ethanol as
required by this Agreement, then the breaching party will have five (5) calendar
days after receiving the written notice to cure the breach. If the breaching
party does not cure any breach within the applicable cure period, then the
non-breaching party will have the right to terminate this Agreement immediately.

 

2. Quantity and Quality

 

  A. Subject to the terms of Section 2.B. below, Husker shall sell exclusively
to ARE the total output of fuel grade ethanol (“Ethanol”) produced at Husker’s
Plainview, Nebraska facility (“Plant”), currently anticipated to be
approximately seventy (70) million gallons per year. Ethanol shall be delivered
FOB the Plant, and title shall pass on the date of the Bill of Lading. Ethanol
produced for the intended use as an alternative or racing fuel shall not be
excluded from this Agreement.

 

  B. Notwithstanding the foregoing provision of this Agreement, Husker shall
retain the right to ratably market up to one hundred twenty thousand
(120,000) gallons per month of Husker’s total production of Ethanol, provided
that any and all such sales shall be within one hundred (100) miles of the
Plant. Husker shall give sufficient advance written notice of such gallons to
ARE as the parties may agree. Upon receipt of such notice from Husker, ARE shall
grant written permission to Husker to make such gallons available for marketing
by Husker as soon as possible, and such permission shall not be unreasonably
withheld. Under no circumstance shall any gallons committed to customers of ARE
be available for marketing by Husker. Once permission is granted to Husker by
ARE, the requested gallons shall become the sole responsibility of Husker.

 

1



--------------------------------------------------------------------------------

  C. Such Ethanol shall meet or exceed all industry standards and any
specifications required by ARE’s customers. ARE shall have the right to reject
any Ethanol which does not meet such standards and such standards are subject to
change by ARE. ARE’s current specifications are attached as Exhibit A hereto.

 

3. ARE shall, with respect to the Plant:

 

  A. Market all of the Ethanol produced at the Plant, at the price outlined in
Section 5;

 

  B. Remit payment to Husker for the Ethanol purchased by ARE hereunder as
provided in Section 5; and

 

  C. Be responsible for scheduling all shipments of Ethanol to be purchased by
ARE hereunder with Husker.

 

4. Husker shall, with respect to the Plant:

 

  A. Provide to ARE on a timely basis annual production forecasts, monthly
updates to the rolling twelve month production forecasts, monthly updates, daily
plant inventory balances and shipment information, and other information
reasonably requested by ARE; Husker shall use its reasonable best efforts to
meet the monthly production targets reflected in the then-current annual
production forecast.

 

  B. Notify ARE promptly of any material unscheduled shut-down, suspension or
significant decrease in production at the Plant that was not reported in the
rolling twelve month production forecasts or monthly updates provided under
Section 4.A. above;

 

  C. Provide to ARE specifications and certificates of analysis of the Ethanol
sold to ARE that are consistent with the specifications referred to in
Section 2.B. above; Husker shall, at its expense, provide or cause to be
provided all testing and related test equipment at or in the vicinity of the
Plant to determine compliance with such specifications and ARE or its
representative shall, at ARE’S expense, have the right to perform periodic tests
to determine compliance with such specifications.

 

  D. Be responsible for compliance with all federal, state and local rules,
regulations and requirements regarding the shipment of Ethanol from the Plant,
including but not limited to, all U.S. Department of Transportation (“DOT”)
requirements relating to shipment of hazardous materials (e.g. proper paperwork,
railcars meeting DOT requirements, etc.). ARE reserves the right to audit
Husker’s records, procedures, and any other documentation related to the proper
loading of Ethanol.

 

  E. Provide for a minimum of ten (10) days storage on the Plant’s premises at
Husker’s cost;

 

2



--------------------------------------------------------------------------------

  F. For all gallons sold to ARE, use certified meters or weight-scales that
provide both gross and net 60° Fahrenheit temperature compensated gallons; and

 

  G. Provide any of the information to be provided by Husker pursuant to this
Section 4 to ARE electronically in data form, if such information is available
in such form.

 

  H. Provide the labor, equipment and facilities necessary to facilitate ARE’s
loading schedule provided. Husker shall be responsible for actual demurrage,
switching costs, and wait time incurred resulting from this failure.

 

5. Pricing and Commission

A. Sales Price. The per gallon sale price Husker shall receive for the Ethanol
sold to ARE under this Agreement shall be based on the Alliance Net Pool Price,
as defined below, which shall be adjusted to reflect the Pooled Volume
Adjustment and/or Pooled Volume True-Up, as applicable. An illustrative example
of the calculation of Alliance Net Pool Price is attached as Exhibit B hereto.

“Alliance Net Pool Price” shall mean, with respect to any month, (i) the
weighted average gross price per gallon received by ARE for all fuel grade
Ethanol that was (A) supplied by an alliance partner or produced by ARE and
(B) sold during such month by ARE, minus (ii) all costs (on a per gallon basis)
incurred by ARE in conjunction with the handling, movement and sale of such
Ethanol, including but not limited to terminal lease charges, throughput
charges, terminal shrinkage costs, freight charges, tariffs, costs of leasing
railcars, trucks, river barges and ocean going vessels, government taxes and
assessments, insurance, inspection fees, administrative costs, working capital
carrying costs, bad debt expense, costs of purchasing and delivering replacement
ethanol due to lost or interrupted Ethanol production and other costs, but
excluding direct marketing costs incurred in marketing such Ethanol. ARE shall
use commercially reasonable efforts to contain the costs described in clause
(ii) above so as to maximize the Alliance Net Pool Price.

If ARE’s pooled volume of fuel grade Ethanol at the end of a month is higher
than its pooled volume at the end of the immediately preceding month because
pooled sales volumes were less than the aggregate volume supplied by the
alliance partners or produced by ARE during such month, the Alliance Net Pool
Price for such month shall be calculated as if the amount of such increase was
included as gallons supplied by the alliance partners and/or produced by ARE and
sold by ARE during such month at a price per gallon equal to the estimated
Alliance Net Pool Price for the immediately following month (as determined in
good faith by ARE). The amount by which the Alliance Net Pool Price for any
month is increased or decreased as a result of the foregoing sentence is the
“Pooled Volume Adjustment” for such month.

 

3



--------------------------------------------------------------------------------

In the event that the actual Alliance Net Pool Price for a month is different
from the estimated Alliance Net Pool Price used in calculating the Pooled Volume
Adjustment for the immediately preceding month, an adjustment to the Alliance
Net Pool Price in the current month shall be made by an offset which is equal to
the amount of such difference. Such adjustment is the “Pooled Volume True-Up.”
Payment shall be made in accordance with paragraph C below. A Pooled Volume
True-Up shall occur at the time of payment for the last delivery of Ethanol
under this Agreement to reflect the actual Alliance Net Pool Price for the final
month of the term of this Agreement.

B. Commission. For each gallon of Ethanol sold to ARE under this Agreement, ARE
shall deduct from the Alliance Net Pool Price a commission equal to [***]
percent ([***]%) of the Alliance Net Pool Price. If Husker meets the
requirements outlined in Section 7.B. below (unit train and barge facilities
available for the transport of Ethanol), an amount equal to [***] percent
([***]%) will be deducted from Husker’s commission to ARE.

C. Payment. For all quantities of Ethanol purchased by ARE from Husker and
shipped from the Plant during a one-week period beginning on Monday and ending
on the following Sunday, ARE shall pay the estimated Alliance Net Pool Price
referred to in Section 5.A. less commissions referred to in Section 5.B., to
Husker by ACH or wire no later than fifteen (15) business days following the end
of said one-week period. If at calendar month’s end, the actual Alliance Net
Pool Price exceeds the estimated Alliance Net Pool Price, ARE shall pay Husker
on or before the 15th business day of the following calendar month an amount
equal to the product of (x) the difference between the actual and estimated
Alliance Net Pool Price (in each case less commissions) and (y) the aggregate
quantity of Ethanol purchased by ARE from Husker and shipped from the Plant
under this Agreement during the prior calendar month. If the actual Alliance Net
Pool Price is less than the estimated Alliance Net Pool Price, Husker shall pay
ARE and ARE shall have the right to withhold and set off from future payments to
Husker, an amount equal to the product of (x) the difference between the actual
and estimated Alliance Net Pool Price (in each case less commissions) and
(y) the aggregate quantity of Ethanol purchased by ARE from Husker and shipped
from the Plant under this Agreement during such month.

D. Supporting Records. ARE shall keep a set of books and records in accordance
with generally accepting accounting principals with respect to all sales of
Ethanol hereunder and all costs and commissions associated therewith, and shall
make such books and records reasonably available to Husker’s independent outside
accounting representatives (upon execution by such independent outside
accounting representative of a mutually agreeable confidentiality agreement) at
ARE’s office at any time by appointment during normal business hours upon at
least five (5) business days prior written notice; provided that Husker shall be
entitled to no more than one (1) such visit in any year and Husker ‘s
independent outside accounting representatives shall be permitted to disclose to
Husker only aggregate summary information of the results of its review, and not
any contract or customer specific information. In addition, ARE shall provide
Husker by e-mail or fax with supporting documentation regarding the calculation
of the estimated Alliance Net Pool Price with each weekly payment for Ethanol.

 

  *** Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission.

 

4



--------------------------------------------------------------------------------

6. Responsibility for Dedicated Railcars. ARE shall work in conjunction with
Husker to determine the size of a rail car fleet to effectively and efficiently
transport the Ethanol produced at your location. Husker shall be responsible for
entering into all rail car leases necessary to accommodate the delivery of your
Ethanol production. ARE will manage the rail cars in Husker’s fleet using all
reasonable and best efforts to maximize efficiencies and minimize costs. It is
understood that Husker will require one hundred seventy five (175) rail cars to
be leased to efficiently transport the Ethanol produced at your location. It is
understood that ARE, in the best interest of all of its customers, may utilize
Husker’s rail cars for other ARE customers provided Husker does not have a need
for said rail cars. If Husker’s rail cars are used elsewhere by ARE, it is
understood that Husker shall be reimbursed for the actual cost of said rail car
leases during the time utilized elsewhere by ARE. It is also understood that at
times additional rail cars beyond what Husker has leased may be needed to
efficiently transport your Ethanol production. If additional rail cars are
needed, Husker shall bear the actual lease cost of said rail cars temporarily
used in conjunction with the transportation of Husker’s Ethanol production.

 

7. Truck, Rail, and Barge Loading Facilities.

A. ARE and Husker shall work in conjunction to determine truck, rail, and barge
loading facilities that are convenient, accessible, and appropriate for your
location. This includes, but is not limited to, access, loadouts, and rail track
footage used in the placement of rail cars. All loading facilities shall meet
all industry and government standards concerning construction and safety and
shall be capable of efficiently loading the nameplate capacity of the Ethanol
produced at Husker’s location and any expansions beyond said nameplate capacity.
Demurrage charges, switchout costs, and wait times resulting from the inability
of Husker to provide sufficient loadout facilities or labor to comply with ARE’s
loadout schedule will be the sole responsibility of Husker. It is understood
that Husker will need approximately 7200 feet of rail car track storage to
accommodate Husker’s expected annual Ethanol production. If Husker intends to
expand its annual Ethanol production, all load out facilities and transportation
storage must meet ARE’s guidelines to efficiently transport Husker’s expanded
production.

B. In the event that Husker provides unit train (the number of rail cars in a
unit train is defined by each individual railroad) and/or barge loading
abilities, and due to ARE’s efficiencies gained by Husker providing the
infrastructure and loadout facilities to transport by either unit trains or by
barge, ARE will deduct [***] percent ([***]%) from Husker’s commission paid to
ARE for the sale of your Ethanol defined in section 5.B. aforementioned above.
To receive this reduction in commission, Husker shall maintain all loadout
facilities and keep them in good working condition so as ARE may use these
loadout facilities at all times. All loadout facilities must meet industry and
governmental regulations concerning construction and safety.

 

8. Indemnity: ARE shall indemnify, defend, and hold Husker and its affiliates,
subsidiaries, parents, and its and their respective directors, officers,
members, employees, and agents harmless from and against any and all claims,
losses, awards, judgments, settlements, fines, penalties, liabilities, damages,
costs or expenses (including reasonable out-of-pocket Attorney’s fees and
expenses) incurred on account of any injury or death of persons or damages to
property to the extent caused by or arising out of the negligence or willful
misconduct of ARE, its officers, employees, or agents in performing ARE’s
obligations under this Agreement.

 

  *** Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission.

 

5



--------------------------------------------------------------------------------

Husker shall indemnify, defend, and hold ARE and its affiliates, subsidiaries,
parents, and its and their respective directors, officers, stockholders,
employees, and agents harmless from and against any and all claims, losses,
awards, judgments, settlements, fines, penalties, liabilities, damages, costs or
expenses (including reasonable out-of-pocket Attorney’s fees and expenses)
incurred on account of any injury to or death of persons or damages to property
to the extent caused by or arising out of the negligence or willful misconduct
of Husker, its officers, employees, or agents in performing Husker’s obligations
under this Agreement. In addition, Husker shall indemnify and hold ARE and its
affiliates, subsidiaries, parents, and its and their respective directors,
officers, stockholders, employees, and agents harmless from and against any and
all claims, losses, awards, judgments, settlements, fines, penalties,
liabilities, damages, costs or expenses (including reasonable out-of-pocket
Attorney’s fees and expenses) to the extent caused by or arising out of (i) any
defects in, or otherwise relating to the quality or condition of, the Ethanol
supplied by Husker, and (ii) noncompliance with applicable federal, state or
local rules, regulations or requirements regarding shipment of Ethanol from the
Plant as more fully set forth in Section 4.D above, and (iii) any breach of
Husker’s warranty under Section 21.

 

9. Force Majeure:

A. In the event either Party is rendered unable, wholly or in part, by Force
Majeure to carry out its obligations under this Agreement, it is agreed that on
such Party’s giving notice in writing, or by telephone and confirmed in writing,
to the other Party as soon as possible after the commencement of such Force
Majeure event, the obligations of the Party giving such notice, so far as and to
the extent they are affected by such Force Majeure, shall be suspended from the
commencement of such Force Majeure and during the remaining period of such Force
Majeure, but for no longer period, and such Force Majeure shall so far as
possible remedied with all reasonable dispatch; provided, however, the
obligation to make payments then accrued hereunder prior to the occurrence of
such Force Majeure shall not be suspended.

B. The term “Force Majeure” as used in this Agreement shall mean strikes,
lockouts or industrial disturbances; riots or civil disturbances; interference
by civil or military authorities; wars, blockades, insurrection, or acts of
other public enemy or acts of terrorism; epidemics, landslides, lightning,
earthquakes, fires, storms, floods, washouts or other acts of God; arrests or
restraints of governments and people; compliance with federal, state or local
laws, rules or regulations, acts, orders, directives, requisitions or requests
of any official or agency of federal, state or local governments; fires,
explosions, freezing, failures, disruptions, breakdowns or accidents to
transportation equipment or facilities; prorationing by transporters; the
necessity of testing, making repairs, alterations or enlargements to
transportation equipment or facilities; embargoes, priorities, expropriation or
condemnation by government or governmental authorities; and any other cause
which is not reasonably within the control of the Party claiming suspension; and
for this purpose, Force Majeure shall also mean economic conditions which, in
the business judgment of Husker’s board of directors, require the Plant to be
shut down on a temporary or permanent basis.

 

10.

Limitation of Damages: NEITHER PARTY SHALL BE LIABLE OR OTHERWISE RESPONSIBLE TO
THE OTHER PARTY HEREUNDER FOR CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR
PUNITIVE DAMAGES AS TO ANY ACTION OR OMISSION, WHETHER CHARACTERIZED AS A
CONTRACT BREACH OR TORT OR

 

6



--------------------------------------------------------------------------------

 

OTHERWISE THAT ARISES OUT OF OR RELATES TO THIS AGREEMENT OR ITS PERFORMANCE
EXCEPT FOR ANY SUCH AMOUNTS PAID BY A PARTY TO A NON-AFFILIATE THIRD PARTY,
WHICH WOULD THEREFORE BE CONSIDERED ACTUAL DAMAGES INCURRED BY SUCH PARTY.

 

11. Independent Contractor: It is expressly understood that the relationship of
ARE to Husker is that of an independent contractor and nothing contained herein
shall be construed to create any partnership, agency, or employer/employee
relationship. ARE may freely choose the customers from whom business shall be
solicited and the time and place for solicitation.

 

12. Notices: Any notices required to be given under this Agreement shall be in
writing and be sufficiently given when delivered in person or deposited in the
U.S. mail (registered or certified), postage prepaid, addressed as follows:

 

Husker:      

HUSKER AG, LLC

54048 Highway 20

Plainview, Nebraska 68769

Attn: Mike Kinney

ARE:   

AVENTINE RENEWABLE ENERGY, INC.

P. O. Box 1800

Pekin, IL 61555

Attn: Ron Miller

 

13. Insurance: Each Party shall maintain, at all times while this Agreement is
in effect, and each at its own sole cost and expense, comprehensive general
liability insurance with a combined single limit for bodily injury and property
damage of not less than $1,000,000 for any one occurrence. Each Party shall
promptly after execution of this Agreement furnish the other Party a Certificate
of Insurance evidencing the foregoing insurance coverage, and shall promptly
provide the other Party with prior written notice of any change to or
cancellation of such Certificate of Insurance or insurance coverage. The
insurance requirements set forth herein are minimum coverage requirements and
are not to be construed in any way as a limitation on liability under this
Agreement.

 

14. Entire Agreement: This Agreement contains the entire agreement between the
Parties and supersedes all previous agreements, either oral or written, between
the Parties. The language of this Agreement shall not be construed in favor of
or against either Party, but shall be construed as if; the language was drafted
mutually by both Parties. No modifications hereof shall be valid unless made in
writing and signed by both Parties.

 

15. Waiver: The failure of either Party to enforce any of its rights hereunder
on any particular occasion shall not constitute a waiver of such rights on any
subsequent occasion.

 

7



--------------------------------------------------------------------------------

16. Assignment: This Agreement may not be assigned by either Party without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, however, that either party may assign its
rights and duties under this Agreement in connection with the sale, merger,
exchange or acquisition of all or substantially all of the assets or stock of
the respective party and such party may assign its rights and duties under this
Agreement to another company controlling, or controlled by, or under common
control with such party, all without having to obtain the express written
consent of the other party to this Agreement

 

17. Headings: Any paragraph headings are used for convenience only and are not
intended and shall not be used in interpreting any provisions of this Agreement.

 

18. No Third Party Beneficiary: Except as otherwise provided herein, nothing
contained in this Agreement shall be considered or construed as conferring any
right or benefit on a person not a Party to this Agreement and neither this
Agreement nor the performance hereunder shall be deemed to have created a joint
venture or partnership between the Parties.

 

19. Governing Law: This Agreement shall be governed by the laws of the State of
Nebraska without regard to the conflict of laws provisions thereof. Each of the
parties hereto irrevocably submits to the jurisdiction of any state or federal
court sitting in the State of Nebraska in any action or proceeding brought to
enforce or otherwise arising out of or relating to this Agreement.

 

20. Arbitration: Any dispute arising out of or in connection with this Agreement
shall be submitted to arbitration. The arbitration shall be conducted according
to the Commercial Arbitration Rules of the American Arbitration Association. The
place of arbitration shall be Omaha, Nebraska or such other place as may be
agreed upon by the Parties. Both Parties shall attempt to agree upon one
arbitrator, but if they are unable to agree, each shall appoint an arbitrator
and these two shall appoint a third arbitrator. Expenses of the arbitrator(s)
shall be divided equally between the Parties. Judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof,
and shall be enforceable against the Parties in accordance with the 1958
Convention on the Recognition and Enforcement of Foreign Arbitral Awards, as
amended.

 

21. Severability: If any term or provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms and provisions of this Agreement shall remain in full force and effect
and shall in no way be affected, impaired or invalidated so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to a Party. Upon such determination, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner so
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

22.

Confidentiality: The terms of this Agreement and any non-public information
provided to either Party pursuant to this Agreement (including without
limitation pursuant to Section 5.D. hereof) or as a result of Husker being an
alliance partner (as that term is used in the definition of “Alliance Net Pool
Price” under Section 5.A. above) are confidential and the Party

 

8



--------------------------------------------------------------------------------

 

receiving such information (i) will hold, and will cause its employees,
officers, directors, agents, accountants and advisors to hold, all such
information in confidence, unless it is compelled to disclose such information
by judicial or administrative process or by other requirements of law and
(ii) will use, and will cause its employees, officers, directors, agents,
accountants and advisors to use, such information only in connection with the
implementation of this Agreement, and for no other purpose. In this regard, such
information may be considered “insider information” under the securities laws of
the United States and shall not be shared with others (except as permitted under
the preceding sentence) and shall not be used to buy, sell or otherwise invest
in securities of Husker, ARE or any of the alliance partners.

 

23. Public Announcements: Any public announcements concerning the transaction
contemplated by this Agreement shall be approved in advance by the Parties,
except for disclosures required by law, in which case the disclosing party shall
provide a copy of the disclosure to the other party prior to its public release.
As Husker is subject to SEC filing requirements, notwithstanding any other
provision herein to the contrary, SEC required filings will not be subject to
advance disclosure except as allowed by the SEC.

In WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

AVENTINE RENEWABLE ENERGY, INC.   HUSKER AG, LLC By:  

/s/ Ronald Miller

   

/s/ Mike Kinney

  Ronald Miller, President     Mike Kinney, Chairman of the Board Date: 11-21-07
    Date: 11-20-07

 

9